

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
1. CONTRACT ID CODE
N/A
PAGE OF
PAGES
1
2
2. AMENDMENT/MODIFICATION NO
Modification 0010
3. EFFECTIVE DATE See Block 16 C
4. REQUISITION/PURCHASE REQ. NO
N/A
5. PROJECT NO. (If applicable)
6. ISSUED BY CODE
N/A
7. ADMINISTERED BY (If other than Item 6) CODE N/A
HHS/OS/ ASPRJAMCG
330 Independence Avenue, SW RoomG640
Washington, DC 20201
8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP Code)


SIGA TECHNOLOGIES, INC.
35 E 62nd Street
New York, NY 10065
(x)
9A. AMENDMENT OF SOLICITATION NO.
9B. DATED ( SEE ITEM 11 )
 
X
10A MODIFICATION OF CONTRACT/ORDER
NO.
HHS0100201100001C
10B. DATED (SEE ITEM 13)
05/13/2011
CODE N/A  
FACILITY CODE N/A
11.THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
 
______The above numbered solicitation is amended as set forth in Item 14. The
hour and date specified for receipt of Offers _____ is extended, _______ is not
extended. Offers must acknowledge receipt of this amendment prior to the hour
and date specified in the solicitation or as amended, by one of the following
methods: (a) By completing Items 8 and 15, and returning copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment, you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.

12;ACCOUNTING AND APPROPRIATION DATA (If required) N/A
N/A
13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS, IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM
 
 
 
 
(Y)
A. THIS CHANGE OR DER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN I TEM 10A.


 
 
 
 
X
B. THE ABOVE NUMBER CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14. PURSUANT TO THE AUTHORITY OF FAR 43.103(b).


 
 
 
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:


 
 
 
 
D. OTHER (Specify type of modification and authority)


 
 
 
 
E. IMPORTANT: Contractor [ ] is not, [x] is required to sign this document and
return ___ copies to the issuing office.

14 DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible)


PURPOSE:    This modification revises G.4 Invoice Submission.


FUNDS ALLOTED PRIOR TO MOD #0010 
FUNDS ALLOTTED WITH MOD #0010 TOTAL FUNDS ALLOTED TO DATE EXPIRATION DATE:
CONTRACT FUNDED THROUGH 

$463,393,621.00 
$ 0.00 
$463,393,621.00 (Unchanged) 
September 24, 2020 (Unchanged)
September 24, 2020 (Unchanged)



Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 1OA, as heretofore changed, remains unchanged and in full force
and effect
15A. NAME AND TITLE OF SIGNER (Type or print)
16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
Linda D. Luczak, Contracting Officer 
DHHS/ASPR/AMCG


15B. CONTRACTOR/OFFEROR 
 
___________________________________________
(Signature of person authorized to sing)
15C. DATE SIGNED


16B. UNITED STATES OF AMERICA 

BY    /s/ Linda D. Luczak      
(Signature of Contracting Officer)
16C. DATE SIGNED




7/1/15

NSN 7540-01-152-8070     OMB No. 0990-0115






--------------------------------------------------------------------------------



Contract No.
HHS0100201100001C
Modification No. 0010
Continuation Sheet 

Block 14
Page 2 of 2









1. Section G.4 Invoice Submission is modified as follows: G.4. Invoice
Submission
(a) The Contractor shall submit an original of contract invoices to the address
shown below:


[redacted]* 




(b) Invoices shall also be delivered electronically to the Contracting Officer
(CO), Contract Specialist (CS), the Contracting Officer 's Representative (COR),
and PSG (Payment Office) as follows:


[redacted]* 


(c) The Contractor agrees to include (as a minimum) the following information on
each invoice:


[redacted]* 




All other terms and conditions of contract HHS0100201100001C remain unchanged.




END OF MODIFICATION 0010 TO HHS0100201100001C




























*Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.





